Citation Nr: 0510823	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-21 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The veteran had active service from May 1966 to September 
1967.  He died on January [redacted], 2001.  The appellant is the 
deceased veteran's widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2001 rating decision from 
the Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which after determining that new and 
material evidence had been submitted to reopen prior finally 
denied claims, denied a claim for service connection for an 
acquired psychiatric disability, for the purpose of accrued 
benefits.  

In her Notice of Disagreement, received in November 2002, the 
appellant requested a hearing before a Veterans Law Judge at 
the RO.  However, in November 2004, the appellant stated that 
she wished to withdraw her request for a hearing.  See report 
of contact (VA Form 119), dated in November 2004; 38 C.F.R. 
§ 20.702(e) (2004).  Accordingly, the Board will proceed 
without further delay.


FINDINGS OF FACT

1.  The veteran died in January 2001, at the age of 52.  The 
certificate of death listed the underlying causes of the 
veteran's death as liver failure, and chronic hepatitis, and 
the immediate cause of death as [illegible] arrest.  

2.  At the time of the veteran's death, he had a claim 
pending for service connection for an acquired psychiatric 
disorder.  

3.  The preponderance of the evidence is against the claim 
that the veteran had an acquired psychiatric disorder that 
was related to his service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service; there are no accrued benefits payable.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 and 5121 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.1000 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's December 2001 rating decision that the 
evidence did not show that the criteria for service 
connection for the claimed condition, for accrued benefits 
purposes, had been met.  That is the key issue in this case, 
and the rating decision, as well as the statement of the case 
(SOC) and the supplemental statement of the case (SSOC), 
informed the appellant of the relevant criteria.  In 
addition, in May 2003 the RO sent the appellant a letter 
notifying her of her and VA's respective duties to obtain 
evidence (hereinafter "VCAA notification letter").  This 
letter identified the information and evidence the RO would 
obtain and the information and evidence the appellant was 
responsible to provide.  The Board concludes that the 
discussion therein adequately informed the appellant of the 
information and evidence needed to substantiate her claim, 
thereby meeting the notification requirements of the VCAA.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the content of the RO's VCAA notification 
letter, the Board notes that in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the VCAA notification letter, the appellant 
was notified of the information and evidence the RO would 
obtain and the information and evidence the appellant was 
responsible to provide.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  The appellant was 
requested to identify all relevant treatment and to complete 
authorizations (VA Forms 21-4138 and 21-4142) for all 
evidence that she desired VA to attempt to obtain.  She was 
further notified, "You can help us with your claim by doing 
the following: tell us about any additional information or 
evidence that you want us to try and get for you."  It 
therefore appears that the all elements required for proper 
notice under the VCAA, to include the "fourth element" as 
set forth in Pelegrini, have been satisfied.  

The Board further notes that the VCAA notification letter was 
sent to the appellant after the RO's decision that is the 
basis for this appeal.  Pelegrini, 18 Vet. App. at 120.  As 
noted in Pelegrini II, the plain language of 38 U.S.C.A. 
§ 5103(a) requires that this notice be provided relatively 
soon after VA receives a complete or substantially complete 
application for benefits; thus, the Court held that under 
section 5103(a), a service-connection claimant must be given 
notice before an initial unfavorable RO decision on the 
claim.  

However, in reviewing AOJ determinations on appeal, the Board 
is required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);  Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the May 2003 letter provided to the appellant was not 
given prior to the first AOJ adjudication of the claim, it 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the letter fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the May 
2003 letter was sent, the case was readjudicated and in 
November 2003 a Supplemental Statement of the Case was 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notice.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied. See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 38 
C.F.R. § 20.1102 (harmless error). 

With respect to the question of development it must be 
stressed that accrued benefits cases must be adjudicated on 
the basis of the evidence of record (either actually or 
constructively) at the time of the veteran's death.  38 
U.S.C.A. § 5121.  There is no indication of any records that 
could be constructively of record (i.e. VA records) that 
would be pertinent to this appeal.  The accrued benefit claim 
necessarily involves a retroactive review of the evidence of 
record at the time of the veteran's death, and no prejudice 
accrues to the claimant for any deficiency posed by the 
timing of the VCAA letter.  VCAA development is not required 
in connection with a claim that cannot be substantiated 
where, as here, no factual development could lead to an 
award.  VAOPGCPREC 5-2004 (June 23, 2004).  Thus, no 
development at this time could possibly change the 
disposition of this case.

II.  Accrued Benefits

As an initial matter, the Board notes that the term "an 
acquired psychiatric disorder" is used herein to specify 
psychiatric conditions other than a personality disorder.  
Personality disorders are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2004); Winn v. Brown, 
8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 
439 (1992).  

The appellant asserts that the veteran had an acquired 
psychiatric disorder as a result of his service, and that 
service connection is warranted for purposes of accrued 
benefits.  The Board notes that the claims files contain 
numerous statements from the veteran in which he disagreed 
with his recorded history as noted in his service medical 
records and various post-service medical reports, including, 
but not limited to, Malcolm Bliss Mental Health Center 
reports dated in November 1969.  

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  In addition, certain chronic diseases, 
including psychoses, may be presumed to have incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2004).  

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death based on evidence 
in the file at death and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement (the 
veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  The veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In addition, an 
application for accrued benefits must be filed within one 
year after the date of death.  38 C.F.R. § 3.1000(c).  

The veteran died in January 2001, at the age of 52.  The 
certificate of death lists the underlying causes of the 
veteran's death as chronic hepatitis, and liver failure, and 
the immediate cause of death as [illegible] arrest.  

In this case, in April 1970, the RO initially denied a claim 
for an acquired psychiatric disorder (characterized as a 
claim for "psychoneurosis").  The veteran subsequently 
refilled his claim on a number of occasions, and in each case 
the RO and/or the Board denied the claim.  See e.g., RO and 
Board decisions, dated in October 1973, May 1977, August 
1989, August 1990, April 1991, and March 1996.  The most 
recent final decision was an RO decision dated in June 1997.  
In July 1998, the veteran filed to reopen a claim for service 
connection for a psychiatric disability.  This claim was 
denied by the RO in August 1998, and the veteran appealed.  
This claim had not been adjudicated by the Board at the time 
of his death in January 2001.  A claim was therefore pending 
at the time of the veteran's death.  Jones.  In addition, in 
March 2001, the appellant filed a claim for service 
connection for an acquired psychiatric disorder for accrued 
benefits purposes.  Her claim was therefore filed within one 
year of the date of the veteran's death.  See 38 U.S.C.A. 
§ 5121(c).

The veteran's service, and service medical records, include 
an October 1965 entrance examination report which did not 
list any relevant defects or symptoms.  In July 1967, the 
veteran was treated for complaints of depression and 
dissatisfaction with Air Force life.  One report noted a 
history of a "long-time feeling, even before enlisting in 
the Air Force."  The impression was "depressed."  He was 
advised that he should be separated from the service.  He was 
referred for evaluation of his retainability, and afforded a 
provisional diagnosis of "passive-aggressive personality, 
severe, with marked schizoid features."  Service records 
indicate that the veteran was thought to be inappropriate for 
probation or rehabilitation, and that he was administratively 
separated from service based on passive-aggressive 
personality, severe, with marked schizoid features.  The 
veteran's separation examination report, dated in August 
1967, notes "depression and trouble sleeping, stammering, 
nightmares existed prior to entry into service and present in 
varying forms for many years except for the nightmares which 
are recent."  

The post-service medical evidence includes VA hospital 
reports, and reports from St. Elizabeth's Hospital (St. 
Elizabeth's), and the Malcolm Bliss Mental Health Center 
(MBMHC), which show that the veteran was hospitalized for 
psychiatric symptoms on multiple occasions between September 
1969 and 1976, with another hospitalization for psychiatric 
symptoms in June 1989.  His diagnoses included "non-
psychotic organic brain syndrome - other drug," 
schizophrenia, "episodic excessive drinking," "social 
maladjustment, including drug abuse," "multiple drug 
abuse," chronic paranoid schizophrenia, schizo-affective 
disease," drug abuse, and "passive-aggressive personality, 
paranoid type."  A number of the reports note a history of 
shooting a man in 1971 who he thought had killed his brother, 
and that he had been found not guilty by reason of insanity.  
A report from Homer G. Phillips Hospital, dated in May 1975, 
shows that the veteran was admitted in a coma, "etiology 
unknown, and that he was hospitalized for about four days.  
The diagnoses were rule out: hypoglycemia, diabetic 
[illegible], head injury, drug overdose, and alcohol 
intoxication.  The Board further notes that the veteran has 
repeatedly asserted that this hospitalization was the result 
of a drug overdose.  

A VA examination report, dated in January 1970, shows that 
the veteran reported that both during service, and 
intermittently after service, he had been taking "a heavy 
amount" of drugs, to include heroin, hashish, codeine and 
marijuana, as well as "extremely heavy alcoholism."  The 
report contains a diagnosis of psychoneurosis, mixed type, 
anxiety and depression, and a markedly schizoid personality.  
Subsequently dated VA examination reports contain diagnoses 
that included schizophrenic reaction, chronic 
undifferentiated type, severe (August 1973), probable 
personality disorder, type undetermined, rule out organic 
concomitance of cerebral anoxia form drug OD in 1975 
(February 1980), and chronic paranoid schizophrenia (January 
1990). 

A decision from the Social Security Administration (SSA), 
dated in March 1990, shows that that agency determined that 
the veteran was unemployable due to paranoid schizophrenia 
"and other functional psychotic disorders," as of June 
1989.  

A report from Robert W. Kennon, Ph.D., dated in December 
1996, apparently made in conjunction with a state disability 
determination, indicates that the veteran is unemployable due 
to chronic paranoid schizophrenia.  

A VA examination report, dated in September 1999, shows that 
the examiner determined that the veteran's Axis I diagnoses 
were malingering, and dysthymia by history, and the his Axis 
II diagnosis was antisocial personality disorder, primary.  
The physician concluded, "It is this examiner's opinion that 
this disorder is not related to the disorder that he 
exhibited in the military toward which all evidence points to 
a substance-induced mood disorder as well as sequalae of a 
pre-existing antisocial personality disorder."  

The claims files include four lay statements, dated in March 
1995, in which the authors state that they knew the veteran 
prior to service, and that he did not have or display mental 
diseases prior to service.  

The Board finds that the claim must be denied.  The September 
1999 VA examination report is highly probative evidence which 
shows that the veteran did not have an acquired psychiatric 
disorder during service.  In this report, the examiner showed 
that he had reviewed the claims files, and he concluded that 
during service the veteran had a substance-induced mood 
disorder as well as sequalae of a pre-existing antisocial 
personality disorder.  Unlike the opinions discussed below, 
this report was based on an examination as well as 
psychological testing, to include the Minnesota Multiphasic 
Personality Inventory (MMPI-II), Wide-Range Achievement Test-
Revised-2 (WRAT-R-2), Millon Clinical Mult-Axial Inventory II 
(MCMI-2), a test for malingering, and the Rorschach ink blot 
technique.  The examiner fully explained his conclusions in a 
detailed and comprehensive report that is over eight pages 
long.  This report includes a discussion of the veteran's 
symptomatology before, during and after service.  The 
conclusions are well-explained and rationalized, to include 
citations to clinical findings during service.  In part, the 
examiner noted that the inservice notation of "schizoid 
features" was based on limited information, and that it was 
inconsistent with later history obtained upon hospitalization 
in 1969.  The examiner further noted, "His first admission 
was precipitated not by a psychiatric emergency but by an 
attempt to escape the consequences of an illegal act (i.e., 
leaving the scene of a crime)."  See also November 1969 
MBMHC report; February 1990 VA outpatient treatment report 
(in which the veteran reported that he first sought 
hospitalization after a drinking episode in which he hit 
other cars and was chased until he drove to the hospital "to 
get away").  The Board further points out that, although the 
veteran received a number of different diagnoses over the 
years, its conclusion that the veteran had a substance-
induced mood disorder during service, as well as sequalae of 
an antisocial personality disorder during service, is not 
inconsistent with the diagnoses in the MBMHC reports dated 
between 1969 and 1971 which note that the veteran had a 
personality disorder and/or substance-related psychiatric 
disorders, e.g., "non-psychotic organic brain syndrome - 
other drug," "episodic excessive drinking," "social 
maladjustment, including drug abuse," drug dependence, and 
alcohol addiction.  See also February 1976 VA hospital report 
(diagnosis of passive aggressive personality disorder, 
paranoid type); February 1980 VA psychological evaluation 
report (noting probable personality disorder, type 
undetermined, rule out concomitance of cerebral anoxia form 
drug OD in 1975).  Furthermore, the evidence, to include the 
fact that the first post-service treatment for psychiatric 
symptoms is dated in September 1969, almost two years after 
separation from service, does not warrant the conclusion that 
a psychosis was disabling to a compensable degree within one 
year of separation from active duty.  38 C.F.R. §§ 3.307, 
3.309.  Based on the foregoing, the Board finds that the 
veteran did not have an acquired psychiatric disorder during 
service, and that the claim for service connection for an 
acquired psychiatric disorder, for the purpose of accrued 
benefits, must be denied.  

In reaching this decision, the Board has considered several 
statements from David Pickering, Ph.D., dated between 1998 
and 2000.  In these statements, Dr. Pickering stated that the 
veteran was not using narcotics during service, that he did 
not have a drug-induced psychiatric disorder, that the 
veteran's first psychotic episode occurred during service, 
and that the veteran has chronic paranoid schizophrenia that 
is related to his service.  In part, Dr. Pickering cited to 
MBMHC statements to the effect that the veteran's illness 
started in the Air Force, and that he had audio and visual 
hallucinations during service.  However, the MBMHC notations 
of hallucinations during service appear to have been based on 
the veteran's statements, but not on a review of the 
veteran's claims files (some reports from St. Elizabeth's 
also note visual hallucinations during service, and suffer 
from the same lack of factual foundation).  In fact, the 
veteran's service medical records contain absolutely no 
mention of either audio or visual hallucinations, nor do they 
contain any notation of psychotic symptoms.  Furthermore, Dr. 
Pickering's assertion that the veteran was not using 
narcotics during service is contradicted by detailed reports, 
which are dated far more contemporaneously to service, and 
which show that the veteran repeatedly admitted to using 
narcotics during service.  Specifically, reports from St. 
Elizabeth's, dated in October 1969, show that the veteran 
stated, "Has used drugs in past while in service."  MBMHC 
reports, dated in November 1969, show that the veteran 
reported, "Two months after his arrival in Germany, he began 
using narcotics as 'there was nothing else to do.'  At first 
he used hashish.  He began drinking heavily at the same time, 
also he claims because of boredom.  He began to go on sick 
call frequently because of hangovers.  He started to smoke 
marijuana as well."  The veteran further reported that he 
continued to use drugs after separation from service, and 
that "By April 1968, he was using drugs daily and sometimes 
several times a day."  MBMHC reports, dated in March 1972, 
note that the veteran reported that he was drinking and 
"using drugs heavily" during service in Germany.  
Accordingly, the Board finds that this evidence is outweighed 
by the contrary evidence of record.

The Board has also considered a note from a VA physician, Dr. 
Norman von Buttlar, M.D., dated in December 2000, which shows 
that Dr. von Buttlar states that he has been treating the 
veteran for schizophrenia, and that the veteran's 
schizophrenia started while he was in the service.  However, 
this statement is only one paragraph long, and does not 
contain a sufficient discussion of the veteran's history.  
The Board finds that it is unaccompanied by citation to 
clinical findings during service, or other indicia of 
reliability, so as to warrant a grant of service connection.  
Finally, the Board has considered two statements from 
Catherine M. Greene, M.D., dated in June 1990 and June 1995, 
in which she asserts that the veteran has paranoid 
schizophrenia, that he was hospitalized with hallucinations 
during service in June 1967, and that schizophrenia is not a 
congenital illness.  Her statements are afforded little 
probative value, as they are not shown to have been based on 
a review of the veteran's claims files.  In addition, as 
previously stated, they appear to be based on reports of 
hallucinations during service that are not supported by his 
service medical records.  Accordingly, the Board finds that 
this evidence is outweighed by the contrary evidence of 
record.

To whatever extent the appellant's statements, and the lay 
statements, may be construed as seeking service connection 
for an acquired psychiatric disorder for accrued benefits 
purposes, these statements do not provide a sufficient basis 
for a grant of service connection.  Lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, for 
accrued benefits purposes is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


